           Case 2:20-cr-00156-RFB-DJA Document 30 Filed 07/13/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SHAHEEN P. TORGOLEY
 3   BRETT RUFF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6281
     Fax: 702.388.6418
 6   Shaheen. Torgoley@usdoj.gov
     Attorneys for the United States
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,
                                                   Case No. 2:20-cr-156-RFB-DJA
10                 Plaintiff,
                                                   Government’s Motion to Unseal Case
11         v.

12   ADALI ARNULFO ESCALANTE-
     TRUJILLO,
13
          also known as “Buchaca,”
14
     ET AL.,
15                 Defendants.

16

17
           COMES NOW the United States of America, by and through its attorneys,
18
     NICHOLAS A. TRUTANICH, United States Attorney, SHAHEEN P. TORGOLEY,
19
     Assistant United States Attorney, and BRETT RUFF, Assistant United States Attorney,
20
     and respectfully moves this Court for an Order to UNSEAL the Criminal Indictment and
21
     all subsequent and further proceedings in the above-captioned case. Specifically, the
22
     United States asks the Court to unseal the indictment, effective on the morning of
23
     Tuesday, July 14, 2020.
24
            Case 2:20-cr-00156-RFB-DJA Document 30 Filed 07/13/20 Page 2 of 3



 1          Defendant Adali Arnulfo Escalante-Trujillo, aka “Buchaca,” and other defendants

 2   named in the indictment will be arrested early on the morning of Tuesday, July 14, 2020.

 3   Of thirteen defendants charged in this matter, one is in ICE custody, while the remaining

 4   are located in both Nevada and California. The government expects approximately half of

 5   the defendants to be located for arrest in the District of Nevada and the other half in the

 6   Central District of California.

 7          The need for keeping the case sealed will have expired upon the arrest of the

 8   defendants. A taskforce of federal and state agents will have arrested many, if not all

 9   defendants, before 6 AM on Tuesday, July 14, 2020. Therefore, the matter will no longer

10   need to be sealed as of the opening of Court business on July 14, 2020.

11          In conclusion, the Government respectfully moves to have the criminal case

12 unsealed in its entirety, effective Tuesday, July 14, 2020,.

13

14          Dated this the 13th day of July, 2020.

15

16                                                          Respectfully Submitted,

17                                                          NICHOLAS A. TRUTANICH
                                                            United States Attorney
18                                                                SHAHEEN      Digitally signed by SHAHEEN
                                                                               TORGOLEY

                                                                  TORGOLEY     Date: 2020.07.13 12:05:12
                                                            /s/                -07'00'

19                                                          SHAHEEN P TORGOLEY
                                                            Assistant United States Attorney
20

21

22

23

24
                                                2
           Case 2:20-cr-00156-RFB-DJA Document 30 Filed 07/13/20 Page 3 of 3



 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,
                                                       Case No. 2:20-cr-156-RFB-DJA
 4                 Plaintiff,
                                                       ORDER TO UNSEAL
 5         v.

 6   ADALI ARNULFO ESCALANTE-
     TRUJILLO,
 7
          also known as “Buchaca,”
 8
     ET AL.,
 9                 Defendants.

10

11
            Based on the Motion of the Government, and good cause appearing therefore, it is
12
     hereby ordered that the Indictment filed in the above-captioned case, along with all
13
     subsequent and further proceedings, shall be unsealed, effective July 14, 2020.
14
            IT IS SO ORDERED.
15
                          13th
            DATED this ____________ day of July, 2020.
16

17
                                                ______________________________________
18                                              HON. DANIEL J. ALBREGTS
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24
                                               3
